Citation Nr: 1038744	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-18 102	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for 
service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1950 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In August 2010, in support of his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veteran's Law Judge 
of the Board, commonly referred to as a "Travel Board" hearing.

In September 2010, because of the Veteran's age, the Board 
advanced this appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board is deciding the claim for service 
connection for bilateral hearing loss and reopening the claim for 
service connection for a bilateral knee disability on the basis 
of new and material evidence.  However, before readjudicating 
this knee disability claim on its underlying merits, the Board is 
remanding it to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.




FINDINGS OF FACT

1.  The Veteran did not appeal the RO's February 1957 rating 
decision denying his claim for service connection for residuals 
of injuries to his legs (left and right); nor did he appeal the 
RO's August 1973 rating decision denying his claim for service 
connection for a history of pain in his knees (so also both left 
and right).

2.  Additional evidence submitted since the RO's August 1973 
rating decision, however, is not cumulative or redundant of 
evidence already of record, relates to an unestablished fact 
necessary to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.

3.  The probative (i.e., competent and credible) medical evidence 
of record indicates the Veteran's bilateral hearing loss is not 
attributable to his military service - including to excessive 
noise exposure (acoustic trauma) during his service.


CONCLUSIONS OF LAW

1.  The RO's February 1957 decision denying service connection 
for residuals of injury to the legs (left and right) is final, as 
is the RO's more recent August 1973 decision also denying service 
connection for a history of pain in both knees (so also left and 
right).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  But new and material evidence since has been submitted to 
reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  However, the Veteran's bilateral hearing loss was not 
incurred in or aggravated by his military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of letters dated in October 2006 and March 2007, the RO 
advised the Veteran of the evidence needed to substantiate his 
claims and explained what evidence VA was obligated to obtain or 
to assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

That March 2007 letter also apprised the Veteran of the specific 
reasons his claim for service connection for history of pain in 
both knees was previously denied, in addition to the requirements 
for establishing his underlying entitlement to 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(wherein VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial).  It equally deserves 
mentioning that the October 2006 and March 2007 letters apprised 
the Veteran of the downstream disability rating and effective 
date elements of his claim for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Consider, as 
well, that the RO issued those October 2006 and March 2007 VCAA 
notice letters prior to adjudicating his claims in June 2007, the 
preferred sequence, so there was no timing error in the provision 
of that VCAA notice.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

With respect to the duty to assist, a May 1975 memorandum 
indicates the Veteran's service treatment records (STRs) are 
incomplete.  It indicates the RO attempted to obtain his STRs 
relating to the time he was stationed at Camp Chickamauga, Japan, 
in 1952 and 1953, but the RO was only able to obtain morning 
reports showing he reported to the infirmary on several 
occasions.  Given the RO's unsuccessful attempt to obtain his 
complete STRs, the Board finds that additional attempts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(2) and 
(c)(3).

And so, as for the duty to assist, the RO obtained or made 
reasonable attempts to obtain the Veteran's STRs, service 
personnel records, private treatment records, and VA treatment 
records.  He also had a VA compensation examination in March 2007 
for an opinion regarding the etiology of his bilateral hearing 
loss - including especially in terms of whether it is 
attributable to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  Therefore, as there is no indication or allegation 
that other relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claim for Service Connection for a Bilateral Knee 
Disability

The RO originally considered and denied the Veteran's claim for 
service connection for injury to left leg and right leg in a 
February 1957 rating decision.  The basis of that denial was that 
the results of the Veteran's most recent VA examination showed no 
condition of the knees.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it, irrespective of whether it is attributable to his 
military service; without this minimum level of proof, there can 
be no valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of a 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).

The Veteran did not appeal that February 1957 decision denying 
his claim for injury to left leg and right leg, so it became 
final and binding on him based on the evidence then of record and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.

Many years later, in January 1973, the Veteran submitted a 
petition to reopen his claim for service connection for injuries 
to both legs. The RO denied that petition in a February 1973 
decision on the basis that both knees were negative for 
abnormality - so essentially the same reason as in the prior 
decision, a lack of a then current disability.  The Veteran did 
not appeal that decision, either, so it, too, became final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103.

Since the RO has previously considered and denied this claim, and 
the Veteran did not timely appeal the decisions, the first 
inquiry is whether new and material evidence has been submitted 
during the many years since to reopen this claim.  38 C.F.R. § 
3.156.  And irrespective of whether the RO determined there is 
new and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding further, 
because it affects the Board's jurisdiction to adjudicate the 
claim on its underlying merits, i.e., on a de novo basis.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); and McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  See, too, VAOPGCPREC 05-92 
(March 4, 1992).

If the Board finds that new and material evidence has not been 
submitted, then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  
If, however, there is new and material evidence, then the Board 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The RO's August 1973 denial of the Veteran's claim is the most 
recent final and binding decision on his claim, so it marks the 
starting point for determining whether there is new and material 
evidence to reopen it.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis to determine 
whether a claim should be reopened and readjudicated on the 
merits).

Based on the grounds stated for the denial of the claim in the 
RO's August 1973 rating decision, new and material evidence would 
consist of competent evidence suggesting the Veteran currently 
has a bilateral knee disability.

The additional evidence submitted since that August 1973 RO 
rating decision includes a May 2007 VA C&P Exam report providing 
a diagnosis of degenerative joint disease, i.e., arthritis in 
both knees.  

This additional evidence is both new and material because it was 
not previously submitted to decisionmakers and, therefore, not 
previously considered, and because it relates to an unestablished 
fact necessary to substantiate the claim - specifically, by 
providing a current diagnosis of a current bilateral knee 
disability.  So this additional evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.  See 38 C.F.R. § 3.156(a).  His claim, therefore, 
is reopened.  However, for the reasons and bases discussed below, 
the Board is remanding the claim to the RO via the AMC for 
further development before readjudicating this claim on its 
underlying merits.

III.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Organic diseases of the nervous system - such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  

Concerning claims for hearing loss, in particular, the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

But according to VA standards, impaired hearing only will be 
considered an actual disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The report of the March 2007 VA C&P Exam confirms the Veteran has 
the required diagnosis of bilateral sensorineural hearing loss, 
and that his bilateral hearing loss is sufficiently severe to 
satisfy these threshold minimum requirements of § 3.385 to be 
considered a disability according to VA standards.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
70
65
LEFT
35
40
65
60
60

His speech recognition scores were 96 and 88 percent in his right 
and left ears, respectively.

Consequently, the determinative issue is whether this current 
bilateral sensorineural hearing loss is somehow attributable to 
his military service or, instead, the result of other unrelated 
factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran attributes his hearing loss to being 
repeatedly exposed to excessively loud noise from artillery fire 
and while operating a radio as part of his duties as a supply 
handler while in service.  See his August 2010 hearing testimony.

The Veteran's military records confirm he served with the 98th 
Field Artillery Battalion at Fort Bragg, North Carolina, and that 
his military occupational specialty (MOS) was supply handler.  
And so, the Board finds there is credible evidence he sustained 
the type of acoustic trauma claimed in service.  
38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  There still 
has to be competent and credible evidence attributing his current 
hearing loss disability, however, to that accepted noise exposure 
in service.  And it is in this critical respect that his claim 
fails.

There is no indication the Veteran entered service with pre-
existing hearing loss.  Indeed, to the contrary, the report of 
his August 1950 military induction examination indicates he 
scored 15/15 bilaterally on the whispered and spoken voice tests.  
So, as the March 2007 VA C&P examiner observed, there is no 
evidence suggesting the Veteran's hearing acuity was abnormal in 
either ear when entering service.  In other words, there is a 
presumption of soundness at entry into the military and, thus, no 
possibility of aggravation of any pre-existing condition 
during service because there was none.  See 38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. §§ 3.304, 3.306.

The Veteran also had no complaints regarding his hearing in 
either ear at any time during his active duty service, and there 
was no indication or diagnosis of hearing loss in either ear at 
any time during his active duty service - including when 
reexamined in April 1955 in anticipation of separating from 
service.  The report of his April 1955 military discharge 
examination indicates he again scored 15/15 bilaterally on the 
whispered and spoken voice tests.  These negative findings in 
service - contemporary to the relevant time at issue when he 
sustained the acoustic trauma from the exposure to excessively 
loud noise in the manners alleged, are probative evidence to be 
considered against his claim, albeit not altogether dispositive 
or determinative of his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

The record also does not contain any competent and credible 
evidence of sensorineural hearing loss within one year of the 
Veteran's discharge from service in April 1955, meaning by April 
1956, certainly not to the minimally required degree of at least 
10-percent disabling.  See 38 C.F.R. §§ 4.85, 4.86.  Hence, he is 
not entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

But that said, establishing entitlement to service connection for 
hearing loss does not require that the Veteran have had a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 during 
service or even, as mentioned, within the 
one-year presumptive period following the conclusion of his 
service for the initial manifestation of sensorineural hearing 
loss to a compensable degree.  However, a hearing loss disability 
by these standards must be currently present, and service 
connection is possible if this current hearing loss disability 
can be adequately linked to his service.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385), and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  See also Godfrey v. 
Derwinski, 2 Vet. App. 352, 357 (1992).  



And so, as the record establishes the Veteran sustained acoustic 
trauma during service and has sufficient bilateral hearing loss 
currently to be considered a disability by VA standards, there 
need only be a medically sound basis upon which to attribute his 
current bilateral hearing loss disability to his military service 
in order for him to be entitled to service connection.  See id.  

Concerning this remaining requirement, however, the report of the 
Veteran's March 2007 VA C&P Exam indicates the VA examiner was 
unable to etiologically link the Veteran's bilateral hearing loss 
to his military service.  That is, this VA examiner opined 
negatively as to the purported relationship between this 
condition and the Veteran's military service.  The exam report 
explains that, without entrance and discharge audiometrics (only 
the results of the whispered and spoken voice tests), and given 
the late onset of hearing difficulties as well as the Veteran's 
strong history of noise exposure outside the military, his 
bilateral hearing loss is less likely than not a result of his 
military service.  

The VA examiner's report is thorough, well-reasoned, and based on 
an independent review of the relevant evidence - including the 
Veteran's history and claims file, and an objective clinical 
examination.  Hence, it has the proper foundation and predicate 
and, therefore, is entitled to a lot of probative weight - more 
weight than the Veteran's unsubstantiated lay testimony to the 
contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  Therefore, the Board finds that 
the probative (i.e., competent and credible) evidence of record 
indicates the Veteran's bilateral hearing loss is not 
attributable to his active duty military service - including 
specifically to exposure to excessive noise (acoustic trauma) 
during his service.




ORDER

As there is new and material evidence, the petition to reopen the 
claim for service connection for a bilateral knee disability is 
granted, subject to the further development of this claim on 
remand.

However, the claim for service connection for bilateral hearing 
loss is denied.


REMAND

As mentioned, the report of the Veteran's May 2007 VA C&P Exam 
provides a diagnosis of degenerative joint disease, i.e., 
arthritis of both knees.  So there is no disputing he has a 
bilateral knee disability.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Consequently, the determinative issue is whether this 
bilateral knee disability is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran attributes his current bilateral 
knee disability to two knee injuries in service - the first 
during a night jump early in service while stationed at Fort 
Bragg and another during a jump in Japan.  See his August 2010 
hearing testimony.  He has also stated that his injury in Japan 
occurred between 1952 and 1953.  See his August 1974 statement.

Although the Veteran, as a layman, is competent to provide 
evidence of things capable of his observation - such as having 
knee pain following a jump, he is not competent to associate his 
current bilateral knee disability to either of the claimed 
injuries in service, especially in the absence of continuity of 
symptomatology during the many years since.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

The Veteran's STRs are unremarkable for any indications of 
complaints or treatment for a knee injury at Fort Bragg, prior to 
his deployment to Japan.  However, his STRs indicate that, while 
stationed in Japan, he was recorded as sick on the 15th and 25th 
of November in 1952 and that he was returned to light duty with a 
walker.  They further indicate that, in January 1953, he received 
treatment for what was described as an old knee injury.  And a 
July 1953 treatment note indicates he fractured both patella and 
had residual symptoms involving his knees.

In May 2007, VA provided the Veteran a C&P Exam to assist in 
determining the nature and etiology of his claimed bilateral knee 
disability.  The report of that exam indicates his bilateral knee 
disability is unrelated to his military service.  In coming to 
this conclusion, the examiner noted the Veteran's treatment in 
July 1953 and concluded the Veteran's current disability is "not 
related to the injury in 1953."  However, the examiner failed to 
consider the Veteran's other asserted injury at Fort Bragg, as 
well as his documented November 1952 injury in Japan.  So the 
Board finds this opinion inadequate to address the etiology of 
his bilateral knee disability because it did not consider all of 
the claimed trauma in service.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (wherein the Court determined an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and, instead, relied on the absence 
of evidence in the Veteran's STRs to provide a negative opinion).  
Consequently, a remand for an additional opinion is required.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  See also 
Barr v. Nicoholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or notify the 
Veteran why one cannot be provided).



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  If possible, have the VA C&P examiner 
that provided the May 2007 opinion again 
review the claims file, including a complete 
copy of this remand, and provide a 
supplemental opinion indicating the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran's current bilateral 
knee disability is the result of either his 
asserted injury at Fort Bragg, North 
Carolina, prior to being deployed to Japan, 
or his November 1952 injury in Japan.  [Note:  
For purposes of this opinion, the examiner 
may presume these additional injuries 
occurred since the Veteran is competent, even 
as a layman, to make this allegation.  
Ultimately, though, the Board will have to 
decide whether his lay testimony concerning 
these purported additional injuries is also 
credible so as to, in turn, have probative 
value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency 
("a legal concept determining whether 
testimony may be heard and considered") and 
credibility ("a factual determination going 
to the probative value of the evidence to be 
made after the evidence has been admitted")].

If, for whatever reason, the May 2007 VA C&P 
examiner is no longer available to provide 
this additional comment, then have another 
equally qualified VA examiner provide this 
necessary additional opinion.

Should the examiner determine another 
examination is needed to provide this 
additional supplemental opinion, schedule the 
Veteran for this additional examination.

All diagnostic testing and evaluation needed 
to determine etiology should be performed.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

2.  Then readjudicate the Veteran's claim on 
its underlying merits (i.e., on a de novo 
basis) in light of the additional evidence.  
If this claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them time to respond to it before 
returning the file to the Board for further 
appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


